        Case 1:20-cv-00193-JLT Document 14 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MCKINLEY PIERCE ATKINS,                            Case No. 1:20-cv-00193-JLT (PC)
12                        Plaintiff,                     ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND GRANTING
13            v.                                         EXTENSION OF TIME NUNC PRO TUNC
14    E. ROCHA, et al.,                                  (Doc. 12)

15                        Defendants.                    45-DAY DEADLINE

16

17          On June 7, 2020, the Court issued a screening order directing Plaintiff to filing a first
18   amended complaint within 21 days. (Doc. 9.) The Court granted Plaintiff an extension of time to
19   comply with the screening order on June 22, 2020. (Doc. 11.) Plaintiff failed to file a first
20   amended complaint with the time provided. Therefore, on September 7, 2020, the Court issued an
21   order to show cause why this action should not be dismissed for failure to obey a court order.
22   (Doc. 12.)
23          On September 18, 2020, Plaintiff filed a response to the order to show cause. (Doc. 13.)
24   Plaintiff states that he suffered a stroke in August and was hospitalized. (Id.) He further states
25   that, upon his return to the prison where he is incarcerated, prison officials placed him in
26   quarantine for 21 days. (Id.)
27          The Court finds good cause to grant Plaintiff’s request for an extension of time.
28   Accordingly, the Court DISCHARGES its order to show cause (Doc. 12) and GRANTS Plaintiff
        Case 1:20-cv-00193-JLT Document 14 Filed 09/23/20 Page 2 of 2

 1   45 days from the date of service of this order to file a first amended complaint curing the

 2   deficiencies identified in the Court’s screening order or, in the alternative, a notice of voluntary

 3   dismissal. Failure to comply with this order will result in a recommendation that this action

 4   be dismissed for failure to state a claim and to obey a court order.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     September 22, 2020                           /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
